DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-8 and 12-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 5, 6, and 8, wherein a rack and pinion type steering gear unit is comprised of a housing formed from a rack housing and a pinion housing, at least one slide bearing having an engaging convex portion protruding in a radial direction inside an engaging concave portion of the rack housing, a rack shaft having rack teeth, the rack shaft sliding within the at least one slide bearing, a pinion shaft having pinion teeth with engage the rack teeth of the rack shaft, the at least one slide bearing includes a rack bush, the engaging concave portion having a concave portion first inclined surface and a concave portion second inclined surface, the engaging convex portion having a convex portion first inclined surface and a convex portion second inclined surface, an inclination angle of the concave portion first inclined surface with respect to a central axis of the rack housing is larger than an inclination angle of the convex portion first inclined surface with respect to a central axis of the at least one slide bearing, and an inclination angle of the concave portion second inclined surface with respect to the central axis of the rack housing is larger than an inclination angle of the convex portion second inclined surface with respect to the central axis of the at least one slide bearing (claim 5), an inclination angle of the concave portion second inclined surface with respect to a central axis of the rack housing is smaller than an inclination angle of the concave portion first inclined surface with respect to the central axis of the rack housing (claim 6), and a cross-sectional shape of the concave portion first inclined surface and the concave portion second inclined surface is a concave arc shape, and a cross-sectional shape of the convex portion first inclined surface and the convex portion second inclined surface is a convex arc shape (claim 8).  While the prior art discloses rack housings, pinion housings, slide bearings, rack shafts, engaging concave portions, engaging convex portions, pinion shafts, rack bushes, concave portion first and second inclined surfaces, and convex portion first and second inclined surfaces, the prior art does not teach or render obvious the rack and pinion type steering gear units as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656